DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12 was filed after the mailing dates of the 12/2/2019 on 6/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzuhara et al (US 2014/0184882 A1).
In regard to claim 1, Kuzuhara et al discloses a fixed focal length imaging optical system (page 3, sections [0086-0087], Figure 1) consisting of, in order from an object side toward an image side: a first lens group having positive power (Figure 1, “G1”); a second lens group having positive power (Figure 1, “G2”); and a third lens group having negative power (Figure 1, “G3”), wherein the second lens group includes a single lens element having positive power (Figure 1, “G2”), and upon focusing, the second lens group moves along an optical axis, and the first lens group and the third lens group do not move (page 3, section [0087]).
Regarding claim 7, Kuzuhara et al discloses a camera system comprising: an interchangeable lens device including said fixed focal length imaging optical system; and a camera body that is detachably connected to the interchangeable lens device with a camera mount, the camera body including an imaging element that receives an optical image formed through the fixed focal length imaging optical system and converts the optical image into an electrical image signal, wherein the interchangeable lens device forms the optical image of an object on the imaging element (page 1, section [0005], [0024-0028] & page 14, section [0020]).
Regarding claim 8, Kuzuhara et al discloses an imaging device that converts an optical image of an object into an electrical image signal and performs at least one of display and storage of the electrical image signal converted, the imaging device comprising: the fixed focal length imaging optical system according to said claim that forms the optical image of the object; and an imaging element that converts the optical image formed through the fixed focal length imaging optical system into the electrical image signal (page 1, section [0005], [0024-0028] & page 14, section [0020]).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 2: a fixed focal length imaging optical system as claimed, specifically wherein the following conditions are satisfied: 2.3<TL/Y'<3.0, 0.5<TG/TL<0.7, 1.5<TL/FL<2.5.
The prior art fails to teach a combination of all the claimed features as presented in claims 3 and 4: a fixed focal length imaging optical system as claimed, specifically 
The prior art fails to teach a combination of all the claimed features as presented in claim 5: a fixed focal length imaging optical system as claimed, specifically wherein the following condition is satisfied, 1.0<(1-β2G2)β3G2<1.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 6: a fixed focal length imaging optical system as claimed, specifically wherein the second lens group consists of a single lens element having positive power, and the following condition is satisfied: 1.70<Nd2G<1.85.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 6, 2021